Citation Nr: 0434050	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  97-03 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for bilateral 
vision impairment due to treatment at a Department of 
Veterans Affairs facility.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel







INTRODUCTION

The veteran had verified active military service from October 
1961 to August 1962, and approximately two years and ten 
months of other service.  Service medical records indicate 
that some of this other service consistent of active duty.  
Such service has not been verified.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  The RO, in pertinent part, denied entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 (West 2002) for bilateral vision impairment due to 
treatment at a VA medical facility.

In July 2001, after adjudicating other issues then pending on 
appeal, the Board remanded the case to the RO for further 
development and adjudicative actions in connection with the 
claim of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.

In March 2003 the Board adjudicated other issues then pending 
on appeal, and indicated that the claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 would be the subject of a separate 
decision.

The Board then requested an opinion from the Veterans Health 
Administration (VHA).  That opinion has been received and the 
Board provided the appellant's representative a copy of the 
opinion in August 2004.  

In September 2004 correspondence to the Board the 
representative waived referral of the VHA opinion to the RO 
for initial consideration and asked that the Board proceed 
with the adjudication of the case.  


The attention of the RO is directed to the representative's 
written presentation in September 2004 requesting 
consideration of compensation under 38 U.S.C.A. § 1160 (West 
2002) which provides pertinently "Where a veteran has 
suffered - (1) blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of non-service-connected disability not the result of 
the veteran's own willful misconduct; ...the Secretary shall 
assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of service-connected 
disability."   See also 38 C.F.R. § 3.383 (2004).  This 
matter has not been procedurally prepared nor certified for 
appellate review and is referred to the RO for initial 
consideration and any indicated appropriate adjudicative 
action in light of the Board's decision in the current 
appeal.  Godfrey v. Brown, 7 Vet. App. 398 (1995). 


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
establishes that the veteran did not suffer additional 
disability of the right eye as the result of surgery and 
treatment at a VA medical facility.

2.  The probative and competent medical evidence of record 
establishes that the veteran did suffer additional disability 
of the left eye as the result of surgery and treatment at a 
VA medical facility.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability of the right 
eye as the result of surgery and treatment at a VA medial 
facility have not been met.  38 U.S.C.A. §§ 1151, 5013, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2003), and 3.358(a) as amended at 69 Fed. Reg. 46426-46435 
(August 3, 2004).  

2.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability of the left 
eye as the result of surgery and treatment at a VA medial 
facility have been met.  38 U.S.C.A. §§ 1151, 5013, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.358, and 3.358(a) as 
amended at 69 Fed. Reg. 46426-46435 (August 3, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows the veteran was found to have Chlamydia 
conjunctivitis in 1984 and 1985.  He sustained an injury to 
his left eye in May 1987 when he was poked in the eye while 
playing basketball.  VA clinical records in May 1987 show he 
was found to have a retinal tear with subretinal fluid super 
nasally.  He underwent laser therapy to repair the detached 
retina, apparently through VA.  

In August 1987, the veteran was hospitalized in a VA facility 
and underwent laser therapy and retina repair through a 
scleral buckle with cryopexy of the left eye.  According to 
the record, about six weeks following the initial injury, he 
developed new onset of photopsia and a superonasal field 
defect, and was diagnosed as having retinal detachment 
inferiorly in the left eye with a hole that was probably 
previous lattice degeneration just posterior to the equator.  
This was also lasered, although it was a somewhat large 
retinal detachment.  He was diagnosed with retinal detachment 
inferiorly in the left eye with a hole that was probably 
previous lattice degeneration.  

The hospital report indicates that the veteran was advised by 
two physicians that the eye would be stronger if it had an 
encircling element in a standard cryopexy retinal buccal 
surgery rather than leaving it as it was.  This surgery was 
performed during the hospitalization.  


VA hospitalized the veteran in March 1988 and performed a 
pars plana vitrectomy, endolaser photocoagulation, air-fluid 
exchange, left eye.  The veteran underwent additional VA 
surgery in August 1988, when an epiretinal membrane peeling 
of the left eye was done.  He was subsequently found to have 
a cataract in the left eye, and VA implanted an intraocular 
lens in December 1989.  Outpatient reports through the early 
1990's show he was observed on a regular basis for the left 
eye and in late 1993 a horseshoe tear was noted in the right 
eye.  

The report of VA hospitalization in February 1994 shows that 
the veteran began noticing difficulty with the right eye the 
previous November.  He complained of increasing floaters and 
flashers.  He underwent two laser treatment therapies for 
areas of small retinal breaks secondary to lattice 
degeneration.  During the hospitalization, a scleral buckle 
with drainage of fluid was performed.  The diagnosis was 
lattice degeneration of the retina with detachment of the 
right eye.

A private physician reported in December 1995 that the 
veteran's visual acuity in the right eye was 5/200, which 
improved with pinhole to 20/400, and 20/200 in the left eye, 
with no improvement with pinhole.  The examiner concluded 
that the veteran had a moderate cataract of the right eye and 
history of cataract extraction with an excellent result in 
the left eye.

The veteran has generally alleged that these multiple 
surgeries caused his vision in both eyes to worsen.  Since 
that time, he has continued to undergo VA treatment of his 
eyes, including the removal of a cataract from the right eye 
in December 1998.  

In December 1998 a VA physician reported the veteran's 
current visual acuity was count fingers to 20/400 in both 
eyes and that he had complicated retinal detachments in both 
eyes after numerous procedures that were not helpful in 
retaining his vision.  The physician "could not speculate" 
as to whether or not the procedures themselves worsened the 
veteran's chance at better vision but felt that natural 
progression of the disease would as likely as not arrive at 
approximately the same vision acuity.  

The physician, who acknowledged not being a retinal trained 
specialist or one routinely performing the procedures in 
question, could not determine any significant negligence on 
the part of the procedures performed.  The physician stated 
the claims file was reviewed. 

The VHA expert opinion from an ophthalmology consultant was 
forwarded to the Board in July 2004.  The consultant 
ophthalmologist stated that three volumes of veteran's 
medical records were reviewed and they provided details of 
the veteran's eye care from 1987 through 1998 and adequate 
information to address the questions posed in the opinion 
request.  

The VHA consultant made several general observations.  First 
that the veteran had an underlying ocular condition of 
lattice degeneration in each eye known to predispose a 
patient to retinal detachment although this occurred in only 
a small number of patients.  In addition, the physician 
concluded that the veteran's lattice degeneration must have 
been moderate to severe and a major contributing factor to 
his eye disease.  

The examiner also noted that the veteran had multiple retinal 
detachments and treatments and that an eye subjected to 
trauma and surgery frequently became inflamed and that one 
consequence is the formation of epiretinal membranes that 
were documented in both of the veteran's eyes.  Finally, the 
consulting ophthalmologist noted that cataracts could result 
from eye treatment.

The examiner summarized in detail the pertinent clinical 
evidence regarding both eyes and opined that the veteran did 
have additional disability caused by surgery and procedures 
in the left eye, that resulted in cataract, possibly 
epiretinal membrane and loss of foveal anatomic integrity.  
The examiner also felt there was a loss of visual field and 
felt the veteran must have peripheral visual field defects 
from cryo and laser treatments, although such was not 
documented.  The physician specialist strongly suspected that 
most if not all of the reduced visual acuity of the left eye 
was due to multiple major and minor procedures on that eye.

Regarding the right eye, the specialist opined that it was 
unlikely that the surgeries were the cause of poor visual 
acuity.  The physician felt that macular-foveal changes 
causing poor vision in the right eye more likely resulted 
from prolonged retinal swelling and distortion from 
subretinal fluid, hemorrhage and possible traction.  


Criteria

Initially, the Board notes that the pertinent laws and 
regulations related to claims filed pursuant to the 
provisions of 38 U.S.C.A. § 1151 were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation...shall be awarded in the same manner 
as if such disability or aggravation were service-connected."  
38 U.S.C.A. § 1151 (West 1991).  

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (CAVC) declared invalid the provisions of 
38 C.F.R. § 3.358(c)(3) (1994), requiring VA fault or 
accident prior to recovery under 38 C.F.R. § 1151.  Gardner 
v. Derwinski, 1 Vet. App. 584 (1991), add'd sub nom., Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 
S.Ct. 552 (1994).  

The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and


(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was  pending prior to this date, 
it is subject to review under the previous statutory language 
and interpretation.  VAOPGCPREC 40-97.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993); Contreras v. Brown, 5 Vet. App. 492, 495 (1993).

The CAVC has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.





Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern: 

(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately. (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained. 
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  

(2) Compensation will not be payable under 38 U.S.C. 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.

(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination. 

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. ``Necessary consequences'' are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered. Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered. 

(4) When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans. 38 C.F.R. § 3.358(a), (c )(4).

Effective September 2, 2004 VA amended adjudication 
regulations concerning awards of compensation or dependency 
and indemnity compensation for additional disability or 
death caused by VA hospital care, medical or surgical 
treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program. Under 
this amendment, benefits are payable for additional 
disability or death caused by VA hospital care, medical or 
surgical treatment, or examination only if VA fault or ``an 
event not reasonably foreseeable'' proximately caused the 
disability or death. Benefits also are payable for 
additional disability or death proximately caused by VA's 
provision of training and rehabilitation services or CWT 
program. This amendment reflects amendments to 38 U.S.C. 
1151, the statutory authority for such benefits. 


In Sec. 3.358, the authority citation at the end of 
paragraph (a) is removed, and paragraphs (a) and (b)(2) are 
revised to read as follows: Sec.  3.358 Compensation for 
disability or death from hospitalization, medical or 
surgical treatment, examination or vocational rehabilitation 
training (Sec.  3.800).

(a) General. This section applies to claims received by VA 
before October 1, 1997. If it is determined that there is 
additional disability resulting from a disease or injury or 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, 
examination, or vocational rehabilitation training, 
compensation will be payable for such additional disability. 
For claims received by VA on or after October 1, 1997, see 
Sec.  3.361. (b) * * *(2) Compensation will not be payable 
under this section for the continuance or natural progress 
of a disease or injury for which the hospitalization, 
medical or surgical treatment, or examination was furnished, 
unless VA's failure to exercise reasonable skill and care in 
the diagnosis or treatment of the disease or injury caused 
additional disability or death that probably would have been 
prevented by proper diagnosis or treatment. Compensation 
will not be payable under this section for the continuance 
or natural progress of a disease or injury for which 
vocational rehabilitation training was provided.* * * * *. 
69 Fed. Reg. 46426-46435 (August 3, 2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).





Analysis

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in 
December 1995 for compensation under section 1151 for both 
eyes.  An earlier claim had been brought in December 1989 for 
such compensation for the left eye and the RO denied it in 
April 1990.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The Board observes with regard to 
the left eye the record permits a full grant of the benefit 
sought so any deficiency in development at this point is 
harmless.

Regarding the claim for compensation for the right eye under 
section 1151, the January 1996 rating decision, August 1998 
and July 2001 Board remands September 1998 development 
letter, June 1996 statement of the case, June 2000, July 2000 
supplement statements of the case, and the August 2001 VA 
development letter apprised the veteran of the information 
and evidence needed to substantiate his claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  

In particular, in the August 2001 letter, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claim that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).  The 
letter generally informed him that VA would obtain his 
service medical records, VA records, and other pertinent 
federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the President signed a 
technical amendment to clarify that the time limitations for 
submitting evidence in the VCAA do not prevent VA from 
issuing a decision before expiration of that time period.  
Veterans Benefits Act of 2003.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  The August 2001 
development letter mentioned a 60-day submission period.

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (Pelegrini II) (replacing and withdrawing Pelegrini v. 
Principi, 18 Vet. App 112 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, regarding the claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151, a substantially 
complete application was received from the veteran in 
December 1995.  Thereafter, in a rating decision dated in 
January 1996, the RO denied the claim.  The veteran was 
initially provided with VCAA notice in August 2001, 
subsequent to the unfavorable decision.  Accordingly, the 
procedural actions of the RO are not precisely compliant with 
Pelegrini, supra.  However, the CAVC did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  


The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  The relevant VA treatment records are included in 
the file.  The veteran submitted several items of evidence 
that have also been associated with the claims file.  A VHA 
opinion was received in July 2004 and provided to the 
representative in August 2004.  This opinion addresses the 
claim under the applicable legal standard. 

The veteran has submitted numerous letters wherein he 
repeatedly reinforces his belief that the VA treatment of his 
eyes resulted in additional disability.  He has been accorded 
ample opportunity to present evidence and argument in support 
of this appeal and has not identified any additional 
pertinent evidence to be associated with the record.  Hence, 
VA's duty to assist the veteran in the development of his 
claim has been satisfied.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).
Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

38 U.S.C.A. § 1151

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, (1) medical evidence of a current 
disability; (2) medical or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson, supra.

As to the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for bilateral vision 
impairment due to treatment at a Department of Veterans 
Affairs facility, where it is determined that there is 
additional disability resulting from VA treatment, 
compensation will be payable in the same manner as if such 
disability were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.  

As noted previously the provisions of 38 U.S.C.A. § 1151 as 
amended, effective October 1, 1997, included the requirement 
of fault, requiring that additional disability be the result 
of carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable are not 
applicable to this claim but the recently revised regulations 
in part do apply and as revised codify the more liberal 
version of the regulation for claims filed prior to October 
1, 1997.  


After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record does not 
support the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
right eye vision impairment but that the record clearly 
supports the claim regarding the left eye vision impairment.  
The claim is clearly grounded in the theory that multiple VA 
surgical intervention for the left eye beginning in 1987, and 
for the right eye much later resulted in substantial loss of 
vision in both eyes. 

In this regard, the Board notes that a VHA consulting 
ophthalmologist carefully reviewed the record and concluded 
that most if not all of the vision loss of the left eye could 
be attributed to the VA treatment.  The specialist noted that 
the veteran had an underlying disease process, lattice 
degeneration, but found that in this case the veteran's VA 
surgery on several occasions did result in the substantial 
vision loss and presumably a visual field loss component as 
well.  The VHA specialist was careful to point out that the 
VA surgeries did not cause or exacerbate the lattice 
degeneration.  In essence the examiner concluded the vision 
loss from cataract and epiretinal membrane effects and loss 
of foveal reflex could be reasonably related to the surgery 
and were additional disabilities.  

The medical specialist implicated the veteran's VA medical 
treatment for the left eye as the relevant factor in the 
vision loss.  The VHA ophthalmologist, in his detailed 
medical opinion, took great care to evaluate the claim as 
reflected in the meticulous evaluation of the treatment 
record beginning with the left eye injury in 1987.  The 
specialist carefully explained the postoperative effects from 
the several procedures on the left eye and did not find 
another cause of the loss more likely.  

Thus, the examiner provided the rationale for the conclusion 
that most, if not all, of the left eye reduced visual acuity 
resulted from multiple major and minor procedures.  There is 
no question that the procedures were VA administered.  In 
addition, the Board assigned substantial weight to the VHA 
opinion against the earlier VA opinion based upon the 
competency of the VHA specialist and that the review included 
the medical determinations applicable to the case.  The 
earlier reviewer conceded a lack of expertise in 
ophthalmology and did not evaluate the claim under the proper 
regulatory standard.

The Board's application of the pertinent governing criteria 
referable to claims for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 does not permit a favorable 
determination in the veteran's case regarding the vision loss 
in the right eye.  The VHA medical specialist put to rest any 
possibility of a favorable determination of the veteran's 
appeal regarding the right eye.  In essence, the consulting 
ophthalmologist concluded it was unlikely that VA surgery was 
the cause of poor vision quality in the right eye.  The 
examiner stated the rationale for the conclusion that the 
more likely cause for the right eye vision loss was the 
cataract formation.  It is obvious from the opinion that the 
VHA ophthalmologist conducted a careful analysis of the 
treatment record.  

While the veteran has consistently argued that he incurred 
right eye vision loss as a result of the VA treatment that 
included surgery, as a lay person he is not competent to 
offer evidence that requires medical knowledge as to 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The medical review did not find any 
basis to support the veteran's assertions and there is no 
competent evaluation to dispute the VHA opinion.  Furthermore 
in seeking the application of 38 U.S.C.A. § 1160 as an 
alternative basis to compensate the right eye, the appellant 
in essence offers no argument to rebut the VHA opinion on the 
question of compensation under section 1151.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran suffered additional disability of the right eye as 
secondary to VA treatment.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced regarding vision 
loss in the right eye to require application of the benefit 
of the doubt rule.  Gibert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  For these reasons, the Board finds that the evidence 
of record does not establish entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
vision loss of the right eye.

Finally, the Board is not inclined to decide what the rating 
period for the left eye should be; nor does the Board infer 
or suggest that any particular rating is warranted for the 
period as it has yet to be determined.  As noted previously 
it is necessary to consideration the application of section 
1160.  The Board directs the attention of the appellant and 
the RO to the guidance provided in Meeks v. West, 216 F.3d 
1363, 1367 (Fed. Cir. 2000) regarding the retroactive rating 
in claims such as the appellant's.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for left eye 
vision impairment due to treatment at a Department of 
Veterans Affairs facility is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for right eye 
vision impairment due to treatment at a Department of 
Veterans Affairs facility is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



